Citation Nr: 1442382	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disorder, to include pseudofolliculitis barbae.

2.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include schizophrenia, schizo-affective disorder, and major depressive disorder.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for the service-connected cervical spine strain disability with degenerative arthritis (cervical spine disability).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for rectal polyps.

7.  Entitlement to service connection for a skin disorder, including as due to exposure to mustard gas.

(The issue of entitlement to retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005 will be the subject of a separate appellate decision.)


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include schizophrenia, schizo-affective disorder, and major depressive disorder, was denied in the August 2009 rating decision.  All other issues on appeal were denied in the June 2010 rating decision.

In April 2014, the Veteran presented testimony relevant to the issues discussed in this decision and remand, as well as the vocational rehabilitation issue that will be addressed in a separate decision, at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin.  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of service connection for a tooth disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2014 VA Form 21-526EZ; April 2014 Board hearing transcript at 4.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

Similarly, the issue of whether new and material evidence has been received to reopen service connection for headaches has been raised by the record, but has not been adjudicated by the AOJ; therefore it is referred to the AOJ for appropriate action.  See id.; April 2014 Board hearing transcript at 10-12; February 2006 rating decision.

The issues of service connection for GERD, hemorrhoids, and rectal polyps are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A RO decision in August 2005 denied service connection for skin irritation due to shaving, finding no evidence of a current skin disorder or evidence that a current skin disorder was incurred in or caused by service.

2.  The Veteran did not appeal the August 2005 rating decision denying service connection for skin irritation due to shaving after being informed of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the August 2005 rating decision denying service connection for skin irritation due to shaving is new and material, as it contains evidence not previously considered that relates to the unestablished facts of a current skin disorder and whether the current skin disorder was incurred in or caused by service, so raises a reasonable possibility of substantiating the claim.

4.  A RO decision in January 1991 denied service connection for schizophrenia, schizo-affective disorder, and major depressive disorder with personality disorder, finding that there was no evidence of a psychiatric disorder in service or evidence that a current psychiatric disorder was incurred in or caused by service.

5.  The Veteran did not appeal the January 1991 rating decision denying service connection for schizophrenia, schizo-affective disorder, and major depressive disorder with personality disorder after being informed of his appellate rights, and no additional evidence was received within one year of the decision.

6.  Since the January 1991 rating decision denying service connection for schizophrenia, schizo-affective disorder, and major depressive disorder with personality disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished facts of a psychiatric disorder in service or whether a current psychiatric disorder was incurred in or caused by service.

7.  The Veteran was not exposed to mustard gas during service.

8.  The Veteran has a current pseudofolliculitis barbae disorder.

9.  The Veteran did not sustain a skin injury or disease in service.

10.  The current pseudofolliculitis barbae disorder is not related to service.

11.  For the entire rating period from June 8, 2010, the service-connected cervical spine disorder manifested symptoms including cervical spine forward flexion from 0 to 20 degrees, muscle spasms in the neck, pain on motion, and functional impairment limiting the ability to lift heavy objects.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the claim for service connection for skin irritation due to shaving became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the August 2005 rating decision is new and material to reopen service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The January 1991 rating decision that denied the claim for service connection for schizophrenia, schizo-affective disorder, and major depression disorder with personality disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has not been received to reopen service connection for an acquired psychiatric disorder, to include schizophrenia, schizo-affective disorder, and major depressive disorder with personality disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013). 

5.  The criteria for service connection for a skin disorder, including as due to exposure to mustard gas, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2013).

6.  For the rating period from June 8, 2010, the criteria for an increased rating in excess of 20 percent for a cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a June 2010 letter sent prior to the initial denial of the increased rating claim for the cervical spine disability, the RO advised the Veteran that he may submit evidence showing that the service-connected cervical spine disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The June 2010 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denials of the claims for service connection for a skin disorder and an acquired psychiatric disorder.  A December 2008 letter informed the Veteran that the basis for the prior denial of service connection for an acquired psychiatric disorder was that there was no evidence of a psychiatric disorder in service or evidence that a current psychiatric disorder was incurred in or caused by service.  Similarly, a March 2010 letter informed the Veteran that the basis for the prior final denial of service connection for a skin disorder was that there was no evidence of a current skin disorder or evidence that a current skin disorder was incurred in or caused by service.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in August 2009 and June 2010, respectively.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, VA hearing transcripts, Social Security Administration records, and the Veteran's written statements and oral testimony.  The Veteran has not advised VA of any additional evidence that should be obtained in order to help substantiate the issues on appeal.

VA examined the service-connected cervical spine disability in June 2010 and April 2012.  In both instances, the VA examiner interviewed the Veteran to receive a report of past and present symptomatology, performed a physical evaluation and diagnostic testing, provided findings pertinent to the rating criteria, and offered medical opinions and the severity of symptoms and impairment.  As the June 2010 and April 2012 VA examinations include all pertinent findings and medical opinions needed to fairly evaluate the appeal, the Board finds that these examinations are adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In April 2012, VA also examined the Veteran's skin.  The VA examiner interviewed the Veteran to receive a report of past and present symptomatology, performed a physical evaluation, and offered a medical opinion about the etiology of the diagnosed skin disorder with supporting rationale.  For these reasons, the Board finds that April 2012 VA skin examination and medical opinion are adequate for deciding the appeal for service connection for a skin disorder, and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr, 21 Vet. App. at 312.

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for an acquired psychiatric disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Skin Disorder

The Veteran seeks to reopen service connection for a skin disorder, previously claimed as skin irritation due to shaving.  In August 2005, the RO denied service connection for skin irritation due to shaving, and informed the Veteran in an August 2005 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In the August 2005 rating decision, the RO denied the claim for service connection for skin irritation due to shaving on the basis that there was no evidence of a current skin disorder or evidence that a current skin disorder was incurred in or caused by service.  The RO considered the service treatment records and a January 2005 VA Form 21-4138 in which the Veteran stated that he had no post-service treatment for skin irritation.  In light of the foregoing, new and material evidence must relate to the unestablished facts of a current skin disorder, an injury, disease, or event in service to which a skin disorder could be related, or whether the current skin disorder was incurred in or caused by service.

After reviewing the evidence received since the August 2005 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for a skin disorder.  Specifically, the April 2012 VA skin examination shows a current pseudofolliculitis barbae disorder.  

While the April 2012 VA examination report also includes the VA examiner's opinion that the pseudofolliculitis barbae is not related to service, during the April 2014 Board hearing, the Veteran testified that he was exposed to mustard gas in service and that the current pseudofolliculitis barbae is related to that exposure.  See April 2014 Board hearing transcript at 22.  Lay evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Justus, 3 Vet. App. at 512--13.  While the new theory of service connection based on mustard gas is insufficient to reopen service connection on its own, the Veteran's statement asserting in-service exposure does relate to the unestablished fact of an in-service skin injury (or event), so is material.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (holding that a final denial on one theory is a final denial on all theories).

In summary, the new evidence relates to the unestablished fact of a current skin disorder.  This evidence was not previously considered and raises a reasonable possibility of substantiating the claim.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a skin disorder.


Reopening of Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks to reopen service connection for an acquired psychiatric disorder, previously claimed as a nervous disorder.  In January 1991, the RO denied service connection for schizophrenia, schizo-affective disorder, and major depressive disorder with personality disorder, and informed the Veteran in a January 1991 letter.  The Veteran did not enter a notice of disagreement with this rating decision within one year of receipt of notice of the decision, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the January 1991 rating decision, the RO denied the claim for schizophrenia, schizo-affective disorder, and major depressive disorder with personality disorder on the basis that there was no evidence of a psychiatric disorder in service or evidence that a current psychiatric disorder was incurred in or caused by service.  The RO considered the service treatment records, VA treatment records through May 1990, a Mental Health Services treatment record from June 1990, and the Veteran's lay statements.  In light of the foregoing, new and material evidence must relate to the unestablished facts of a psychiatric disorder in service (or an injury, disease, or event in service) or whether a current psychiatric disorder was incurred in or caused by service (nexus to service).

The evidence received since the January 1991 rating decision includes the April 2014 Board hearing transcript, Social Security Administration disability benefit records, VA treatment record through March 2013, letters purportedly from two VA physicians and a friend, and several lay statements from the Veteran, including letters from September 2009, April 2012, and February 2012.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The service treatment records have not been changed, amended, or added to since the January 1991 prior final denial; thus, it remains that there is no new evidence pertaining to in-service treatment, complaints, symptoms, or diagnosis of a psychiatric disorder.  
As to the unestablished fact of whether a current psychiatric disorder was incurred in or caused by service, the new evidence includes three letters.  In September 2009, the Veteran submitted three undated and unsigned letters purporting to be from two VA physicians and a reverend.  Using identical language and the same letterhead from the RO in Milwaukee, Wisconsin, the VA physician letters indicate that service connection should be granted for schizophrenia because the Veteran took an unidentified "medicine to calm his nerves in the Military," and because the Veteran was discharged "due to mental fatigue."  The submitted letters reflect that the alleged VA doctors appended a signature block noting their affiliation with the "Veterans Administration Medical Center."

The Board has carefully considered 38 C.F.R. § 3.156(c) and finds that the Veteran has submitted copies of purported VA physician letters that are inauthentic.  First, both letters include a signature block from the "Veterans Administration Medical Center," terminology not officially used since March 1989, when the Veterans Administration became the Department of Veterans Affairs.  Although there is no date attached to either letter, it is worth noting that both letters were submitted by the Veteran in September 2009, over 20 years after the Veterans Administration transformed into the Department of Veterans Affairs, and were introduced with a VA Form 21-4138 in which the Veteran indicated that each letter was written by a VA physician actively treating him at the VA Medical Center.  

Second, neither the service treatment records nor the service personnel records indicate that the Veteran was discharged due to "mental fatigue," or that he was prescribed medication to "calm his nerves" while in service.  Service treatment records do show that the Veteran was seen for a psychiatric examination in May 1978 at the request of his unit pending discharge, during which the Veteran described many problems with alcohol, drugs, and traffic violations.  The service examiner noted that the Veteran was not motivated to change or to remain in the service, but the Veteran was ultimately cleared for whatever action was deemed appropriate by command, to include discharge.  Service treatment records do not reflect that the Veteran was prescribed any medication to calm his nerves or treat any symptom related to a psychiatric disorder.  In contrast, the May 1978 service psychiatric examination report specifically states that no psychiatric disorder was present; therefore, there is no basis in the service treatment records for a VA physician to describe the Veteran's discharge as due to mental fatigue, or that the Veteran was prescribed to medicine to calm his nerves in service.

Given this context of "Veterans Administration," the fact that both letters are undated, unsigned, and use identical language weighs against finding that either letter was in-fact written by the VA physician identified at the bottom of the letter and purporting to know facts that are patently inconsistent with the service treatment records and evidence in this case.  For these reasons, the Board does not find that the VA physician letters submitted by the Veteran in September 2009 to be authentic.  As these letters are, therefore, inherently false or untrue, their credibility is not presumed and neither is sufficient to constitute new and material evidence in support of reopening the Veteran's claim for service connection for schizophrenia.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Although the Court's holding in Justus establishes a general presumption of credibility, that general presumption of credibility is rebutted when presented with altered or inauthentic evidence.  As the Court has noted, the Secretary is not required to consider the patently incredible to be credible.  See id. ("Justus does not require the Secretary to consider the patently incredible to be credible."); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that presumption of credibility of evidence did not arise as to medical opinion that veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well-documented in record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background, recitations which had already been rejected" by RO, and hence holding opinion not to be "material" evidence); see also Godfrey v. Brown, 7 Vet. App. 398, 407 (1995) (finding that SSA citation to "medical evidence" that did not support proposition for which it was offered cannot be presumed to be credible); King v. Brown, 5 Vet. App. 19, 21 (1993) (noting an exception to the rule that evidence must be presumed true for purpose of determining well-groundedness when an evidentiary assertion is inherently incredible).

As to the contemporaneous unsigned, undated letter from J.P., the letter does not provide a basis for why J.P. believes that service connection for schizophrenia should be granted.  More importantly, the letter does not demonstrate that J.P. has the medical training, knowledge, or experience necessary to provide a competent medical opinion on the question of whether a current psychiatric disorder was incurred in or caused by service.  In this case, a competent medical opinion would require comprehensive understanding of mental illness, the ability to differentiate between symptoms of multiple mental disorder diagnoses, and the ability to relate any of these disorders to service, especially given the Veteran's admission to struggling with drugs and alcohol before service.  As the record does not reflect that J.P. has such understanding or ability, any statement attributed to J.P. regarding a nexus between a current psychiatric disorder and service does not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.

Review of the VA and private treatment records does not show that any other medical opinions have been submitted to VA since the January 1991 prior final denial.  Regarding the Veteran's testimony before the Board in April 2014, during which the Veteran asserted that his schizophrenia symptoms began in service and have been continuous since service, the Board finds that this evidence is, at best, duplicative of evidence before VA at the time of the January 1991 prior final denial.  See Board hearing transcript at 10-16.  As of January 1991, the record included several VA psychiatric treatment records, and an October 1990 VA psychological assessment that provided information about the Veteran's past and then-current schizophrenia symptoms.  This evidence, therefore, is cumulative so does not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.

In sum, the evidence received since the final denial of the claim in January 1991 is not new and material, and reopening of service connection for an acquired psychiatric disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran asserts that a current pseudofolliculitis barbae disorder began in service and that symptoms have been continuous since service separation.  See March 2010 VA Form 21-4138.  The Veteran also contends that he was exposed to mustard gas in service and that the current pseudofolliculitis barbae is related to that exposure.  See April 2014 Board hearing transcript at 22.

As to the Veteran's assertion of exposure to mustard gas, VA requires that claims for service connection based upon mustard gas exposure be processed according to VA regulations set out in VA Manual, M21-1MR.  According to M21-1MR, IV.ii.1.F.22.b, in attempting to verify claimed mustard gas exposure, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a) (2013), or if a veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  

In this case, the Veteran has not claimed service connection for, nor been diagnosed with, chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin.  See 38 C.F.R. § 3.316(a).  The Veteran has not submitted medical or scientific evidence showing a causal relationship between exposure and pseudofolliculitis barbae, which is not a disease listed in 38 C.F.R. 
§ 3.316(a).  Similarly, the Veteran has not submitted medical or scientific evidence showing a causal relationship between exposure and any other currently diagnosed skin disorder.  Neither service treatment records nor service personnel records give any indication that the Veteran was exposed to mustard gas, or any other poisonous gas in service.  For these reasons, the Board finds that the Veteran was not exposed to mustard gas during service, and further analysis of the claim for service connection for pseudofolliculitis barbae under this theory are not warranted.  See id.; Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

The Board finds that the Veteran has a current pseudofolliculitis barbae disorder.  The diagnosis was provided in the April 2012 VA skin examination report.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran sustained a skin injury or disease in in service.  Service treatment records do not include any complaints, symptoms, treatment, or any reference to a skin injury or disease.  The May 1978 service examination includes a normal clinical evaluation of the skin and lymphatics, and the accompanying May 1978 report of medical history includes the Veteran's denial of any history or present complaints of a skin disease.  

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a skin injury or disease.  The Veteran presented for treatment of multiple other conditions including abdomen pain, a neck injury, and a possible urinary tract infection.  The Veteran also reported a history of depression on the May 1978 report of medical history.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a skin injury or disease would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a skin injury or disease, or related symptoms, weighs against finding an in-service skin injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Veteran has reported that symptoms of pseudofolliculitis barbae began in service and have been continuous since service separation.  See March 2010 VA Form 21-4138.  As to the assertion of continuous symptoms after service separation, the Veteran indicated that he never sought treatment for a skin disease after service.  See January 2005 VA Form 21-4138; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  When considered in the context of a medical history spanning over 25 years without any complaints or treatment for a skin disorder after service, the Board finds that the more contemporaneous service treatment records, which include the Veteran's previous denial of any history of skin disease at the time service separation in May 1978, are more probative of whether the Veteran had a skin disease or injury in service than the more recent statements made in relation to claim for service connection for pseudofolliculitis barbae.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Taken in tandem, the Board finds that the Veteran has not provided credible statements or testimony regarding the etiology of pseudofolliculitis barbae.  See Caluza, 7 Vet. App. 498; Macarubbo, 10 Vet. App. 388; Coburn, 19 Vet. App. at 432.  As such, the Board finds that the weight of the evidence is against finding that the Veteran sustained a skin injury or disease in service.

The Board next finds that the weight of the lay and medical evidence is against finding that the current pseudofolliculitis barbae disorder is related to service.  The April 2012 VA examiner opined that the pseudofolliculitis barbae is less likely as not caused by or a result of his active military service.  The supporting rationale indicates that it is possible that the Veteran suffered some irritation when forced to shave in the military; however, the VA examiner reasoned that, if this were a chronic problem, it should have been reported.  The VA examiner further stated that pseudofolliculitis barbae is a common disorder, and that in this Veteran's case it likely developed from repeated shaving after the military.  Post-service VA and private treatment records do not include any additional medical opinion on the question of whether the current pseudofolliculitis barbae disorder is related to service.  

As to the Veteran's contention that pseudofolliculitis barbae was caused by shaving in service, in the context of this case, where there is an absence of symptoms of pseudofolliculitis barbae in service or for many years after service, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of pseudofolliculitis barbae.  See Kahana, 24 Vet. App. at 437.  In this case, such a competent medical opinion would require knowledge of skin diseases and an understanding of the factors and influences that underlie the development of common skin disorders, and the Veteran has not been shown to have such knowledge or understanding.  See Rucker, 10 Vet. App. at 74.  As discussed above, there is also no credible evidence of a skin disorder in service, or symptoms of a skin disorder for many years after service separation.

For the reasons outlined above, the Board finds that the weight of the lay and medical evidence is against finding that the current pseudofolliculitis barbae is related to service.  In addition to the absence of any skin injury or disease in service to which the current pseudofolliculitis barbae could be related, the only medical opinion on record weighs against finding that the current pseudofolliculitis barbae disorder is related to service.  As such, the Boards finds that the criteria for service connection for pseudofolliculitis barbae have not been met.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

 Disability Rating Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Increased Rating for Cervical Spine Disability

For the entire rating period from June 8, 2010, the Veteran's cervical spine disability, diagnosed as cervical spine strain with degenerative arthritis, has been rated at 20 percent disabling based on neck pain, muscle spasms, muscle tenderness, and minimal left lateral scoliosis.  See November 2006 Board decision.  The Veteran contends that an increased rating is warranted based on severe pain and increased pain when rotating and tilting the neck.  See April 2014 Board hearing at 5-7.

The service-connected cervical spine disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, the Veteran's cervical spine disability is to be evaluated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In regard to the method of evaluation based on incapacitating episodes (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 20 percent rating is warranted if IVDS - which encompasses the degenerative changes to the Veteran's lumbosacral spine - is manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's cervical spine disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period of the rating period on appeal, as required for a higher disability rating of 40 percent.  In the June 2010 VA examination report, the VA examiner specifically stated that "there have been no periods of incapacitation" after discussing past and present symptomatology with the Veteran.  Similarly, the April 2012 VA examiner noted that the Veteran did not have any incapacitating episodes over the previous 12-month period due to IVDS.  The Veteran has not asserted that he has experienced any incapacitating episodes due to the cervical spine disability during any 12-month period since June 8, 2010.   Medical treatment records since June 8, 2010 do not reflect any periods of doctor-prescribed bed rest due to any manifestation of the cervical spine disability.  For these reasons, the Board finds that an increased rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Evaluation Based on the General Rating Formula for Spine Disabilities

In regard to the method of evaluation under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned forward flexion of the cervical spine greater than 15 but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion and rotation are zero to 45 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's cervical spine disability was manifested by forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine, as required for a higher 30 percent rating.
The June 2010 VA examination report lists forward flexion from 0 to 20 degrees, extension from 0 to 32 degrees, right and left lateral flexion from 0 to 25 degrees, right lateral rotation from 0 to 52 degrees, and left lateral rotation from 0 to 48 degrees.  There was end point pain with all measurements.  The June 2010 VA examiner did not indicate whether favorable to unfavorable ankylosis of the cervical spine was present, but the reported observations, including range of motion measurements, reflect that ankylosis was not present.  The June 2010 VA examiner stated that the Veteran's activities of daily living were not affected by the cervical spine disability.

The April 2012 VA examination report lists forward flexion from 0 to 30 degrees, extension from 0 to 20 degrees, right lateral flexion  from 0 to 35 degrees (with painful motion at 30 degrees), left lateral flexion from 0 to 40 degrees, and left and right lateral rotation from 0 to 60 degrees.  There was no objective evidence of painful motion in these measurements, except for right lateral flexion, where pain began at 30 degrees.  The Veteran demonstrated improvements after three repetitions with forward flexion to 40 degrees and right and left lateral rotation to 65 degrees.  The Veteran's performance declined to 30 degrees of left and right lateral flexion, but stayed the same in extension.  Similar to the June 2010 VA examination report, the April 2012 VA examiner did not indicate any finding of ankylosis of the cervical spine, and the reported observations, including specific range of motion measures showing cervical spine motion, show that ankylosis was not present.  The April 2012 VA examiner reported that there was no functional impairment due to the cervical spine disability.

The April 2012 VA examiner opined that "based on exam today, I can not say that there has been any progression since [the June 2010 VA examination];" however, the VA examiner also noted that previous examiners observed inconsistencies in the Veteran's performance at VA examinations.  Specifically, the April 2012 VA examiner referenced a 2003 VA examination report, wherein the VA examiner stated that "[the Veteran] had intentionally limited his neck [range of motion] during the examination."  The April 2014 VA examiner indicated that the June 2010 VA examiner "also had difficulty with pain behaviors."

VA treatment records from the rating period on appeal do not indicate cervical spine ankylosis, favorable or unfavorable, and do not include any additional range of motion measurements other than those from the June 2010 and April 2012 VA examination reports.  The Veteran has not testified or submitted statements asserting ankylosis of the cervical spine; however, during the April 2014 Board hearing, the Veteran testified to having muscle spasms in the neck, pain on motion, and functional impairment limiting the ability to lift heavy objects.  See April 2014 Board hearing at 5-7.

In sum, the Board finds that throughout the rating period on appeal, the Veteran's cervical spine disability was manifested by forward flexion from 0 to 20 degrees, muscle spasms in the neck, pain on motion, and functional impairment limiting the ability to lift heavy objects.  As these findings do not support a finding of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine, the Board finds that the weight of the evidence is against finding that the criteria for a higher 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated during the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Separately Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected cervical spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  Although the Veteran testified during the April 2014 Board hearing that the pain medication makes his stomach hurt, this is a side effect of medication rather than evidence of a neurologic abnormality.  See April 2015 Board hearing transcript at 5.  As such, the Board finds that a separate evaluation for neurologic abnormalities associated with the service-connected cervical spine disability is not warranted.  Id.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the cervical spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5242.  The schedular rating criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5242 specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the neck.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As the Veteran's cervical spine disability manifested symptoms including forward flexion from 0 to 20 degrees, muscle spasms in the neck, pain on motion, and functional impairment limiting the ability to lift heavy objects, the Board finds that the schedular rating criteria are adequate to rate the Veteran's cervical spine disability symptoms and functional impairment that limits motion and the ability to lift heavy objects; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected cervical spine disability.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the cervical spine disability is the Veteran's only service-connected disability; therefore, the provisions of Johnson do not apply.  

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not stated and the record does not otherwise suggest that the Veteran is unable to secure or follow substantially gainful employment due to the service-connected cervical spine disability.  Moreover, the Veteran specifically stated in an August 2010 VA Form 21-4138 that he is not pursuing a TDIU in relation to the claim for an increased rating for the service-connected cervical spine disability; therefore, the Board finds that the issue of TDIU has not been reasonably raised by the record or by the Veteran.  See Rice, 
22 Vet. App. at 453-54.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted.

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disorder is denied.

Service connection for a skin disorder is denied.

For the entire increased rating period from June 8, 2010, a disability rating in excess of 20 percent for the cervical spine disability is denied.


REMAND

Service Connection for GERD, Hemorrhoids, and Rectal Polyps

The Veteran contends that GERD symptoms began in service and have continued since that time.  See January 2010 VA Form 21-4138; April 2014 Board hearing transcript at 16-17.  The Veteran also asserts that current hemorrhoids and rectal polyps are related to ongoing stomach and ulcer problems that are related to GERD.  See id. at 23.  For these reasons, the Veteran states that service connection is warranted for each of these gastrointestinal disorders.

After a review of the record, the Board finds that additional development is needed before proceeding to appellate review on the issues of service connection for GERD, hemorrhoids, and rectal polyps.  Specifically, a VA examination is required to fulfill VA's duty to assist the Veteran substantiate the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d).

The evidence demonstrates that the Veteran has current disorders of GERD, internal hemorrhoids, and rectal polyps.  VA treatment records indicate that GERD is an active problem, and contain active gastric prescriptions.  See, e.g., February 19, 2009 VA treatment record.  In addition, a March 2009 VA gastroenterology consultation report reflects diagnoses of internal hemorrhoids and rectal polyps.

The evidence also shows a history of potentially in-service GERD symptoms.  A December 1976 treatment record indicates that the Veteran presented with complaints of a sore throat, throat irritation, and nausea.  The impression was an upper respiratory infection; however, these symptoms are also consistent with GERD symptoms.  A May 1977 assessment of increased gas followed complaints of pain in the abdomen.  In this context, the Veteran testified during the April 2014 Board hearing that symptoms of GERD began in service, and he has had recurrent symptoms.  See April 2014 Board hearing transcript at 17. 

In this case, the Veteran has not received a VA examination or medical opinion addressing the current GERD disorder, whether GERD is related to service, or whether current hemorrhoids and/or rectal polyps are related to GERD.  VA should afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board finds that a VA examination is necessary in this case.

Accordingly, the issues of service connection for GERD, hemorrhoids, and rectal polyps are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to assist in determining the etiology of currently diagnosed GERD. The relevant evidence should be made available to and reviewed by the examiner prior to completion of the examination. All necessary testing should be conducted and all appropriate diagnoses rendered.

Then, the VA examiner should provide the following opinions:

a.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the currently diagnosed GERD had its onset during service or is otherwise related to any in-service disease, event, or injury?  In doing so, the examiner should consider and discuss the December 1976 service treatment record for sore throat, throat irritation, and nausea, as well as the May 1977 service treatment record for gas.

b.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the currently diagnosed hemorrhoids were either caused by or permanently worsened in severity beyond its normal course by GERD?

c.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the currently diagnosed rectal polyps were either caused by or permanently worsened in severity beyond its normal course by GERD?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.  

2.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims 



that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


